           Case 3:18-cv-07354-WHA Document 138-44 Filed 08/29/19 Page 1 of 4



     Michael L. Schrag (SBN 185832)
 1   Joshua J. Bloomfield (SBN 212172)
 2   Linda P. Lam (SBN 301461)
     GIBBS LAW GROUP LLP
 3   505 14th Street, Suite 1110
     Oakland, California 94612
 4   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
 5   mls@classlawgroup.com
 6   jjb@classlawgroup.com
     lpl@classlawgroup.com
 7
     Richard M. Paul III
 8   Ashlea G. Schwarz
     Laura C. Fellows
 9
     PAUL LLP
10   601 Walnut Street, Suite 300
     Kansas City, Missouri 64106
11   Telephone: (816) 984-8100
     Facsimile: (816) 984-8101
12   Rick@PaulLLP.com
     Ashlea@PaulLLP.com
13
     Laura@PaulLLP.com
14
     Counsel for Plaintiffs and the Proposed Classes
15

16                             UNITED STATES DISTRICT COURT FOR THE
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18
      ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
19    and on behalf of all others similarly situated,
20                    Plaintiffs,
21                                                      DECLARATION OF RICHARD M.
      v.                                                PAUL III IN SUPPORT OF
22                                                      PLAINTIFFS’ MOTION FOR CLASS
      WELLS FARGO BANK, N.A.,                           CERTIFICATION
23
                      Defendant.
24                                                      Date: October 17, 2019
25                                                      Time: 8 a.m.
                                                        Dept: Courtroom 12
26                                                      Judge: Hon. William H. Alsup

27

28

                                                                  DECLARATION OF RICHARD M. PAUL III
                                                                            Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 138-44 Filed 08/29/19 Page 2 of 4



 1       I, Richard M. Paul III, declare as follows:

 2       1. I am the managing partner of Paul LLP, counsel of record in this case. I make this declaration in

 3   support of Plaintiff’s motion for class certification. I have personal knowledge of the contents herein,

 4   and if called to testify to the contents hereof, I could and would competently do so.

 5       2. Paul LLP has five attorneys, all of whom concentrate on complex commercial and consumer

 6   contingent-fee litigation, devoting a substantial portion of their practice to prosecuting class and mass

 7   actions. Paul LLP is capable of handling large scale and high stakes litigation on a fully contingent

 8   basis and is in a position to advance substantial litigation costs and to prosecute complex and lengthy

 9   litigation that includes many hundreds of clients. Attached as Exhibit A is a copy of Paul LLP’s firm

10   resume.

11       3. I, and the attorneys in my firm, have substantial experience prosecuting complex class (and

12   other) actions against financial institutions and large corporations, and otherwise meet all the

13   requirements of Rule 23(g) to best represent the class.

14       4. I have been appointed by courts across the country to the role of class counsel on dozens of

15   occasions, and prior to that, was a partner in a large defense firm representing large companies

16   defending dozens of class actions and large-scale commercial cases, including numerous banks and

17   other financial institutions.

18       5. Most recently, in 2018, Paul LLP, along with my co-counsel Gibbs Law Group LLP, settled a

19   nationwide class action against JP Morgan Chase for charging FHA mortgage-holders improper

20   interest.

21       6. I have handled numerous cases, both class actions and other multi-party cases, against financial

22   institutions, typically involving the bank’s involvement in scandals like that alleged here against Wells

23   Fargo.

24       7. Equally as important to me, I have the ability, experience, and willingness to try my client’s

25   cases, whether to a jury, a judge, or an arbitrator. I have tried numerous cases in all three settings on

26   behalf of plaintiff classes, as well as individual or corporate plaintiffs and defendants.

27       8. On three occasions, court-appointed MDL leadership has asked me to try a bellwether case in an

28   MDL. Most recently, in 2017, I was asked by appointed class counsel to be co-lead trial counsel on

                                                                      DECLARATION OF RICHARD M. PAUL III
                                                                                Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 138-44 Filed 08/29/19 Page 3 of 4



 1   behalf of a class of approximately 22,000 corn farmers in the State of Minnesota. The trial was a

 2   bellwether for a series of individual state class actions forming part of a parallel state and federal multi-

 3   district litigation. During the third week of trial, a nationwide class settlement for all litigation in both

 4   the state and federal MDL was reached in the amount of $1.51 billion.

 5       9. Further, I have successfully tried numerous cases to judges and juries in both state and federal

 6   court, and tried several cases in arbitration, including two collective action arbitrations on behalf of

 7   hundreds and thousands of employees.

 8       10. I and the members of my firm, together with my co-counsel, have invested significant time and

 9   resources developing and pleading the legal claims, researching the Troubled Asset Relief Program

10   (TARP) and resulting federal Home Affordable Modification Program (HAMP), interviewing more

11   than 200 class members, and successfully requesting an early Order to Show Cause (ECF No. 15) to

12   ensure that Wells Fargo accurately informed class members about this lawsuit.

13       11. In addition, I and the members of my firm, together with my co-counsel, extensively researched

14   the legal basis for the claims asserted and worked together to develop liability and damages theories

15   that were pled in this matter.

16       12. In accordance with the Court’s order issued following the January 3, 2019 hearing on the Order

17   to Show Cause, the parties conferred about the content of a letter to be sent to putative class members.

18       13. Since the mailing of that correspondence, Gibbs Law Group LLP and Paul LLP have received

19   more than 200 inquiries from putative class members and have expended substantial efforts providing

20   timely responses to putative class members’ inquiries regarding mediation offered by Wells Fargo.

21   Immediately following the mailing, a member of my firm devoted nearly full-time efforts to respond to

22   these inquiries. Since the initial mailing, the number of inquiries has decreased, however, my firm

23   continues to devote resources to providing timely responses to new inquiries and will continue to do so.

24       14. My firm and I, along with Gibbs Law Group LLP, have briefed two motions to dismiss all or

25   part of this case, are in the process of reviewing over 140,000 pages of documents that Wells Fargo

26   produced, defended 14 Plaintiffs’ depositions, deposed four Wells Fargo employees, and hired an

27   expert to assess whether it will be possible to systemically calculate Class members’ damages.

28


                                                          -2-           DECLARATION OF RICHARD M. PAUL III
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 138-44 Filed 08/29/19 Page 4 of 4



 1       15. To date, the members of my firm and I have spent over 1,450 hours prosecuting claims on

 2   behalf of Plaintiffs and class members, and have incurred over $32,100 in out-of-pocket expenses in

 3   this case.

 4       16. My firm and I remain committed to continuing the same dedication and devotion of resources as

 5   described above to the representation of the putative class as interim class counsel through the entirety

 6   of this litigation.

 7       I declare under penalty of perjury that the foregoing is true and correct.

 8       Dated this 29th day of August, 2019.

 9                                                         /s/ Richard M. Paul III

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                         -3-          DECLARATION OF RICHARD M. PAUL III
                                                                                Case No. 3:18-cv-07354-WHA
